Citation Nr: 0822367	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946 and from November 1947 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Regional 
Office (RO) that reopened and denied the veteran's claim for 
service connection for tinnitus.

The RO apparently addressed the claim for service connection 
for a tinnitus on the merits in the statement of the case.  
However, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The Board acknowledges that after a notice of disagreement 
was filed in July 2006, the RO issued a rating decision in 
October 2007 and granted service connection for hearing loss.  
Therefore, as the October 2007 rating decision constituted a 
full grant of benefits sought on appeal for that issue, it is 
not in appellate status before the Board and need not be 
addressed further.

In April 2008, the veteran testified at a travel board 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  During 
the hearing the veteran's representative waived initial RO 
consideration of the veteran's statement submitted in April 
2008.  38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The February 1990 RO rating decision which denied service 
connection for tinnitus was not timely appealed and is final.

2.  Some of the evidence added to the record since that time 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to for service connection for tinnitus.

3.  The evidence of record reflects the veteran was exposed 
to acoustic trauma in service.  

4.  The veteran's tinnitus is related to acoustic trauma 
during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for tinnitus is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).

2.  The criteria for establishing service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.  New and Material Evidence

Service connection for tinnitus was denied in April 1990.  
This decision was not appealed.  Thus, the April 1990 
decision is final.  38 C.F.R. § 20.1103.  

The veteran filed a claim to reopen in January 2005 that was 
denied by the RO in an August 2005 rating decision because 
new and material evidence had not been submitted in order to 
reopen the claim.  It was noted that the veteran failed to 
report for a scheduled VA examination.  The veteran then 
filed a request to be rescheduled for the examination in 
September 2005.  The claim for tinnitus was again denied as 
the evidence was not new and material.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the April 1990 RO 
decision included the veteran's statements, some service 
records, private medical records and VA outpatient records.  
Service records reflect that the veteran served in combat 
while in active service.  A VA outpatient treatment report 
from March 1988 reflects the veteran was assessed with 
bilateral, symmetrical, high-frequency, sensorineural hearing 
loss, found to be consistent with the veteran's history of 
noise exposure.  In a September 1989 statement, the veteran 
claimed that the excessive noise from service was the leading 
cause of his hearing loss which did not bother him until the 
1980's.  The RO denied the veteran's claim for service 
connection for tinnitus in April 1990 on the basis that his 
condition was not caused by active service.  

The additional evidence includes testimony from an April 2008 
hearing before the Board, a statement by the veteran, private 
medical records and a VA examination report.  In a June 2006 
VA examination report, the veteran complained of hearing loss 
and recurrent tinnitus, both of which the examiner concluded 
were not caused by or a result of military noise exposure 
since the veteran reported that they occurred long after 
military service.  An opinion furnished by a private 
physician in April 2007 related the veteran's current hearing 
loss to the acoustic trauma he experienced in the military.  
In an April 2008 statement, the veteran reported an incident 
of acoustic trauma in service occurring on September 10, 
1950, after which he experienced background noise in both 
ears.  In an April 2008 hearing before the Board, the veteran 
testified that he was a combat infantryman in World War II 
and a tank commander in the Korean War.  He stated he was 
exposed to the firing of tanks which resulted in a ringing in 
his ears at the time.  He reported that his ears are 
currently ringing all the time whether or not his hearing 
aids were in his ears.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly submitted evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the etiology of 
the veteran's tinnitus and thus, relates to an unestablished 
fact necessary to substantiate the veteran's claim and raises 
a reasonable possibility of substantiating the appellant's 
claim for service connection for tinnitus.  Therefore, the 
veteran's claim of entitlement to service connection for 
tinnitus is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

In statements and testimony presented throughout the duration 
of the appeal, the veteran maintained that his tinnitus was 
caused by the acoustic trauma he experienced in service.  In 
an April 2008 hearing before the Board, the veteran testified 
that he was on active duty as a combat infantryman in World 
War II and as a tank commander in the Korean War.  He stated 
that it was the firing of the tank's weapon, a 105 millimeter 
gun, during his active service in the Korean War which caused 
ringing in his ears at the time.  He also testified that his 
ears currently ring all the time, during his sleep and with 
hearing aids in his ears.  The veteran further testified that 
both of his ears have had a ringing in them since his time in 
service. 

In an April 2008 statement, the veteran asserted that on 
September 10, 1950, he was exposed to acoustic trauma from a 
155 mm gun blast.  He reported that several weeks later, he 
experienced a rumbling noise in his ears. 

The veteran's discharge certificates reflect that his 
military occupational specialty was that of a rifleman and 
automatic rifleman.  In addition, the veteran's specialty 
number, 3975, for the period of active duty from November 
1947 to October 1951 indicates he was either a tank 
commander, tank cannoneer, tank loader or tank gunner, 
confirming his statements that he was a tank commander.  
Thus, the service records verify that as the veteran was 
exposed to combat in service, it was very likely he was 
exposed to excessive acoustic trauma in service.  

A VA outpatient audiology examination in March 1988 assessed 
the veteran with bilaterally symmetrical, high-frequency, 
sensorineural hearing loss which was consistent with the 
veteran's history of noise exposure.  The audiologist noted 
an extensive history of noise exposure from tanks and weapons 
from service and from civilian police work.

In a June 2006 VA examination the veteran reported a history 
of military noise exposure as well as civilian noise exposure 
from weapons fire during his work as a police officer, power 
tool/equipment, tractor use and seasonal chain saw use and 
hunting.  He reported a history of tinnitus as well as 
recurrent tinnitus in the left ear currently.  The veteran 
reported tinnitus began sometime in the 1960's but was unable 
to refer to a particular incident of its onset.  The examiner 
opined that the veteran's left ear tinnitus was not caused by 
or a result military noise exposure since he reported it 
began long after military service.

In April 2007 letter, a private physician noted that the 
veteran reported a history of service in two wars.  The 
veteran stated that in Korea while working as a tank gunner, 
he never received acoustic protective gear.  The physician 
opined that given this service history, it was very likely, 
greater than 50 percent, that the veteran's military service 
contributed to his current hearing loss.  The Board notes 
that the veteran was awarded service connection for his 
hearing loss based on acoustic trauma in service.  Tinnitus 
is often the result of noise induced sensorineural hearing 
loss.  See THE MERCK MANUAL 665 (17th Ed. 1999).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  

Upon consideration of all of the evidence, the Board finds 
the evidence to be in equipoise.  Thus, after resolving all 
doubt in favor of the veteran, service connection for 
tinnitus is granted.



ORDER

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


